Martin, J.
(dissenting). There is no real controversy between the parties to this proceeding. The corporation counsel contends, and has so advised the Triborough Bridge Authority and the city authorities, that they have a right to change or amend the contract 'in question. That right and the extent thereof depends upon the facts in each case. (National Contracting Co. v. Hudson River Water Power Co., 192 N. Y. 209.) Both parties agree that the contract should be amended and are willing to consent to same.
This is the usual case where the corporation counsel, on the facts submitted to him, must advise the authorities with reference to the power granted by the statute or the charter of the city of New York to alter, amend or change a contract, and the extent to which such change may be made. It is the familiar question which frequently comes before the corporation counsel for his advice, and has been passed upon by that office on numerous occasions.
The corporation counsel, with the facts in his possession, having advised the Triborough Bridge Authority that it may under the circumstances amend the contract and the contractor being willing to accept the amendment, there is no real question before this court. The contractor has the choice of either consenting to the amendment or suing for damages for breach of contract.
The submission of controversy should, therefore, be dismissed.
Judgment directed for the defendant in accordance with the submission.